 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     MARLIN PENN,                                     Case No. 1:18-cv-01482-AWI-JDP

12                      Plaintiff,                      SCREENING ORDER

13           v.                                         FINDINGS AND RECOMMENDATIONS
                                                        THAT PLAINTIFF BE PERMITTED TO
14                                                      PROCEED ON COGNIZABLE CLAIMS
       A. LUCAS, et al.,                                AND THAT NON-COGNIZABLE CLAIMS
15                                                      BE DISMISSED WITH LEAVE TO AMEND
                        Defendants.
16                                                      OBJECTIONS, IF ANY, DUE IN 14 DAYS

17                                                      ECF No. 1

18

19           Plaintiff Marlin Penn is a state prisoner proceeding without counsel in this civil rights

20   action brought under 42 U.S.C. § 1983. Plaintiff’s complaint, filed October 26, 2018, ECF No. 1,
21   is before the court for screening under 28 U.S.C. § 1915A. We find that plaintiff has stated

22   retaliation claims against defendants Lucas and Hernandez. We will recommend that plaintiff’s

23   remaining claims be dismissed without prejudice and that he be granted leave to amend the

24   complaint.

25      I.        SCREENING AND PLEADING REQUIREMENTS

26           A district court is required to screen a prisoner’s complaint seeking relief against a
27   governmental entity, its officer, or its employee. See 28 U.S.C. § 1915A(a). The court must

28   identify any cognizable claims and dismiss any portion of a complaint that is frivolous or
                                                        1
 1   malicious, fails to state a claim upon which relief may be granted, or seeks monetary relief from a

 2   defendant who is immune from such relief. See 28 U.S.C. §§ 1915A(b)(1), (2).

 3             A complaint must contain a short and plain statement that plaintiff is entitled to relief,

 4   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

 5   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

 6   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

 7   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

 8   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

 9   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

10   1038 (9th Cir. 2016) (quoting Skinner v. Switzer, 562 U.S. 521, 530 (2011)). Instead, what

11   plaintiff must state is a “claim”—a set of “allegations that give rise to an enforceable right to

12   relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264 n.2 (9th Cir. 2006) (en banc)

13   (citations omitted).

14             The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

15   U.S. 519, 520 (1972) (per curiam). The court may dismiss a pro se litigant’s complaint only “if it

16   appears beyond doubt that the plaintiff can prove no set of facts in support of her claim which

17   would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir. 2017)

18   (quoting Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014)).

19       II.      COMPLAINT1

20             Plaintiff is currently incarcerated at Salinas Valley State Prison (“SVSP”) in Soledad,
21   California. ECF No. 10. Plaintiff alleges constitutional violations arising out of his confinement

22   at Kern Valley State Prison (“KVSP”). See ECF No. 1 at 2. Plaintiff names six defendants, all of

23   whom are employed by California Department of Corrections and Rehabilitation (“CDCR”): A.

24   Lucas, appeals coordinator; M. Hernandez, correctional counselor II; T. Howard, correctional

25

26
27
     1
       The court draws the facts of this section from plaintiff’s complaint, ECF No. 1, and accepts
28   them as true for purposes of screening.
                                                        2
 1   officer; Defendant Doe,2 chief disciplinary officer of CDCR; G. Gebremedhin, correctional

 2   counselor I; and M. Jimenez, correctional officer. Id. at 2-4.

 3              Plaintiff alleges:

 4                              Correctional [officers] M. Jimenez & T. Howard
                        deliberately falsified 2 [Rules Violation Reports (“RVRs”)]] for a
 5                      minor infraction. Both RVR’s were mis-classified as “serious” rule
                        violation[s]. Appeals [coordinator] A. Lucas refused staff
 6                      complaints against c/o’s Jimenez & Howard. [Correctional]
 7                      Counselor’s M. Hernandez & G. Gebremedhin placed me on c/c
                        status based on the false & mis-classified RVR’s. Lt. Sotelo placed
 8                      me in ad-seg based on his false claim [that I threatened] staff.
                        KVSP Warden in [Institutional Classification Committee]
 9                      maintained c/c status without proper review.
10   Id. at 6. Plaintiff claims violations of his rights under the Sixth, Eighth, and Fourteenth

11   Amendments. Id. at 3. He prays for a wide range of relief, including damages and injunctions.

12   Id. at 6.

13       III.       DISCUSSION

14                  A. Requirements Under 42 U.S.C. § 1983

15              Section 1983 allows a private citizen to sue for the deprivation of a right secured by

16   federal law. See 42 U.S.C. § 1983; Manuel v. City of Joliet, Ill., 137 S. Ct. 911, 916 (2017). To

17   state a claim under § 1983, a plaintiff must show that a defendant acting under color of state law

18   caused an alleged deprivation of a right secured by federal law. See 42 U.S.C. § 1983; Soo Park

19   v. Thompson, 851 F.3d 910, 921 (9th Cir. 2017). The plaintiff can satisfy the causation

20   requirement by showing either (1) the defendant’s “personal involvement” in the alleged
21   deprivation or (2) a “sufficient causal connection” between the defendant’s conduct as a

22   supervisor and the alleged deprivation. See King v. Cty. of Los Angeles, 885 F.3d 548, 559 (9th

23   Cir. 2018). As for the second method, the plaintiff can establish a causal connection by showing

24   that the defendant “set[] in motion a series of acts by others, or . . . knowingly refus[ed] to

25   terminate a series of acts by others,” which the defendant “knew or reasonably should have

26   known would cause others to inflict a constitutional injury.” Id.
27
     2
      Plaintiff names a defendant as “Unknown.” ECF No. 1 at 3. We will refer to this individual as
28   “Defendant Doe.”
                                                  3
 1          All named defendants are state-prison employees who, accepting plaintiff’s allegations as

 2   true, can be inferred to have acted under color of state law. See Paeste v. Gov’t of Guam, 798

 3   F.3d 1228, 1238 (9th Cir. 2015) (“[G]enerally, a public employee acts under color of state law

 4   while acting in his official capacity or while exercising his responsibilities pursuant to state law.”

 5   (quoting West v. Atkins, 487 U.S. 42, 50 (1988))). We next consider whether plaintiff sufficiently

 6   alleged facts to satisfy the causation requirement.

 7          Plaintiff has plausibly alleged that all defendants personally participated in or caused the

 8   alleged deprivations. A. Lucas refused to process plaintiff’s complaints against staff. ECF No. 1

 9   at 7. M. Hernandez threatened plaintiff and advised him to withdraw an administrative grievance.

10   Id. The Doe Defendant, a chief disciplinary officer, “allowed 2 RVR’s to be mis-classified as

11   serious rule violations.” Id. M. Jimenez and T. Howard falsified RVRs against plaintiff. Id. at 7-

12   8. Gebremedhin “failed to notify [plaintiff] of classification action on 5/3/18 & placed [him] on

13   c/c status without [his] appearance. Id. at 8.

14          The remaining question is whether defendants violated federal law. Plaintiff seeks to

15   bring claims for violations of his rights under the Sixth, Eighth, and Fourteenth Amendments.

16   ECF No. 1 at 3. Plaintiff’s allegations do not support Sixth or Eighth Amendment claims, but

17   they do implicate the First and Fourteenth Amendment.

18              B. Falsified Rules Violation Reports

19          Plaintiff contends that M. Jimenez and T. Howard violated his due process rights when

20   they “deliberately falsified 2 RVR’s for a minor infraction.” ECF No. 1 at 6. The filing of a false
21   RVR by a prison official against a prisoner is not a per se violation of the prisoner’s constitutional

22   rights. See Muhammad v. Rubia, No. C08-3209 JSW PR, 2010 WL 1260425, at *3 (N.D. Cal.

23   Mar. 29, 2010) (“[A] prisoner has no constitutionally guaranteed immunity from being falsely or

24   wrongly accused of conduct which may result in the deprivation of a protected liberty interest.

25   As long as a prisoner is afforded procedural due process in the disciplinary hearing, allegations of

26   a fabricated charge fail to state a claim under § 1983.” (internal citation omitted)), aff’d 453
27   F. App’x 751 (9th Cir. 2011); Harper v. Costa, No. CIVS07-2149 LKK DAD P, 2009 WL

28   1684599, at *2-3 (E.D. Cal. June 16, 2009) (“Although the Ninth Circuit has not directly
                                                           4
 1   addressed this issue in a published opinion, district courts throughout California . . . have

 2   determined that a prisoner’s allegation that prison officials issued a false disciplinary charge

 3   against him fails to state a cognizable claim for relief under § 1983.”), aff’d 393 F. App’x 488

 4   (9th Cir. 2010).

 5           There are, however, two ways that allegations that an inmate has been subjected to a false

 6   disciplinary report can state a cognizable civil rights claim: (1) when the prisoner alleges that the

 7   false disciplinary report was filed in retaliation for his exercise of a constitutional right and (2)

 8   when the prisoner alleges that she was not afforded procedural due process in a proceeding

 9   concerning a false report. Richardson v. Tuman, No. 1:18-CV-01166-EPG-PC, 2019 WL

10   669569, at *6 (E.D. Cal. Feb. 19, 2019); see Hines v. Gomez, 108 F.3d 265, 269 (9th Cir. 1997)

11   (“[T]his court has reaffirmed that prisoners may still base retaliation claims on harms that would

12   not raise due process concerns.”); Freeman v. Rideout, 808 F.2d 949, 951 (2d Cir. 1986) (holding

13   that the filing of a false disciplinary charge against a prisoner is not actionable under § 1983 if

14   prison officials provide the prisoner with procedural due process protections).

15           To the extent plaintiff’s complaint alleges that defendants lodged false RVRs against him,

16   he fails to state a claim. However, we will now consider whether he states claims for retaliation

17   or procedural due process violations.

18               C. Retaliation

19           “Prisoners have a First amendment right to file grievances against prison officials and to

20   be free from retaliation for doing so.” Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012)
21   (citing Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)). To prevail on a retaliation claim

22   under the First Amendment, a plaintiff must show that: (1) he engaged in a protected conduct;

23   (2) a state actor took some adverse action against him; (3) the protected conduct was a

24   “substantial” or “motivating” factor behind the adverse action; (4) the adverse action would chill

25   a person of ordinary firmness from future exercise of First Amendment rights; and (5) the action

26   did not reasonably advance a legitimate correctional goal. See Rhodes v. Robinson, 408 F.3d 559,
27   567-68 (9th Cir. 2005).

28           Plaintiff has stated retaliation claims against defendants Hernandez and Lucas. Plaintiff
                                                         5
 1   alleges that Hernandez “personally warned me that if I did not withdraw Appeal # KVSP-O-17-

 2   02306, he would make me wish I had.” ECF No. 1 at 7. Plaintiff alleges that Hernandez then

 3   ordered plaintiff to be “illegally place[d] . . . on c/c status on 3/15 & 5/3/2018.” Id. Plaintiff

 4   alleges that Lucas “refus[ed] to file any staff complaint against c/o Howard, c/o Jimenez, CCI

 5   Gebremedhin & one also filed @ A. Lucas.” ECF No. 1 at 7. “A. Lucas’s decisions were

 6   seemingly prejudicial & geared to protect other staff members from misconduct claims.” Id.

 7   These allegations satisfy each of the five elements of a retaliation claim: Filing administrative

 8   grievances is protected conduct. Hernandez and Lucas acted against plaintiff—assigning him a

 9   restrictive classification and failing to file his grievances, respectively, because of plaintiff’s

10   conduct. These actions were motivated by plaintiff’s grievances and lacked a legitimate

11   penological goal.

12               D. Due Process

13           The Fourteenth Amendment to the U.S. Constitution provides that “[n]o State shall . . .

14   deprive any person of life, liberty, or property, without due process of law.” U.S. Const. amend.

15   XIV, § 1. A § 1983 claim based upon procedural due process has two elements: “We first ask

16   whether there exists a liberty or property interest of which a person has been deprived, and if so

17   we ask whether the procedures followed by the State were constitutionally sufficient.” Swarthout

18   v. Cooke, 562 U.S. 216, 219 (2011).

19                         i.    The Liberty Interest

20           A liberty interest that implicates the protections of due process arises from one of two
21   sources: the Due Process Clause of the Fourteenth Amendment or state law. Wilkinson v. Austin,

22   545 U.S. 209, 222 (2005). When deciding whether the Constitution itself protects an alleged

23   liberty interest of a prisoner, the court should consider whether the practice or sanction in

24   question “is within the normal limits or range of custody which the conviction has authorized the

25   State to impose.” Meachum v. Fano, 427 U.S. 215, 225 (1976); accord Hewitt v. Helms, 459

26   U.S. 460, 466-70 (1983), abrogated in part on other grounds by Sandin v. Connor, 515 U.S. 472
27   (1995). Using this standard, the Supreme Court has concluded that prisoners’ First Amendment

28   rights are liberty interests protected by the Constitution, see Procunier v. Martinez, 416 U.S. 396,
                                                          6
 1   418 (1974), limited on other grounds by Thornburgh v. Abbott, 490 U.S. 401 (1989), and that

 2   prisoners have a liberty interest in not being transferred for involuntary psychiatric treatment, see

 3   Vitek v. Jones, 445 U.S. 480, 494 (1980). The Supreme Court has also concluded that the Due

 4   Process Clause itself does not grant prisoners a liberty interest in good-time credits, see Wolff v.

 5   McDonnell, 418 U.S. 539, 557 (1974); in remaining in general population, see Sandin, 515 U.S.

 6   at 485-86; Hewitt, 459 U.S. at 468; in not losing privileges, Baxter v. Palmigiano, 425 U.S. 308,

 7   323 (1976); in staying at a particular institution, see Meachum, 427 U.S. at 225-27; or in

 8   remaining in a prison in a particular state, see Olim v. Wakinekona, 461 U.S. 238, 245-47 (1983).

 9          With respect to liberty interests arising from state law, the existence of a liberty interest

10   created by prison regulations is determined by focusing on the nature of the deprivation. Sandin,

11   515 U.S. at 481-84. Liberty interests created by prison regulations are limited to freedom from

12   restraint which “imposes atypical and significant hardship on the inmate in relation to the

13   ordinary incidents of prison life.” Id. at 484. When conducting the Sandin inquiry, courts look to

14   three factors in determining whether an atypical and significant hardship exists: (1) whether the

15   challenged condition “mirrored those conditions imposed upon inmates in administrative

16   segregation and protective custody,” and thus comported with the prison’s discretionary

17   authority; (2) the duration and intensity of the conditions; and (3) whether the change in

18   confinement would “inevitably affect the duration of [the prisoner’s] sentence.” Chappell v.

19   Mandeville, 706 F.3d 1052, 1064 (9th Cir. 2013) (citation and internal quotation marks omitted).

20   Courts applying the Sandin factors have determined that, in certain circumstances, prisoners may
21   have a liberty interest in avoiding administrative segregation. See Jackson v. Carey, 353 F.3d

22   750, 755-57 (9th Cir. 2003). On the other hand, courts have held that prisoners have no liberty

23   interest in their classification status or in their eligibility for rehabilitative programs. See Myron

24   v. Terhune, 476 F.3d 716, 718 (9th Cir. 2007).

25          At this stage of the litigation, construing plaintiff’s complaint liberally, we find that

26   plaintiff has alleged enough facts to indicate that he could have been deprived of a liberty interest
27

28
                                                         7
 1   arising from state law. Plaintiff alleges that “Lt. Sotelo3 placed me in ad-seg based on his false

 2   claim [that I threatened] staff.” ECF No. 1 at 6. Depending on the circumstances of plaintiff’s

 3   administrative segregation, he may have a liberty interest in avoiding it. On the other hand,

 4   plaintiff’s allegation that he was placed on “C-status” does not implicate a liberty interest. See

 5   Myron, 476 F.3d at 718.

 6                            ii.   The Process That Is Due

 7               When a prisoner faces disciplinary charges, prison officials must provide the prisoner with

 8   (1) a written statement at least twenty-four hours before the disciplinary hearing that includes the

 9   charges, a description of the evidence against the prisoner, and an explanation for the disciplinary

10   action taken; (2) an opportunity to present documentary evidence and call witnesses, unless

11   calling witnesses would interfere with institutional security; and (3) legal assistance where the

12   charges are complex or the inmate is illiterate. See Wolff v. McDonnell, 418 U.S. 539, 563-70

13   (1974).

14               Plaintiff does not sufficiently allege that he was deprived the process that he was due

15   under the Fourteenth Amendment. Plaintiff alleged that he was placed in administrative

16   segregation, but he fails to state facts allowing us to determine whether the process he received

17   was constitutionally deficient. For example, plaintiff fails to state (1) who presided over his

18   hearing; (2) which RVR resulted in his administrative segregation placement; and (3) whether he

19   was provided the process required by Wolff. Considering the foregoing, plaintiff has failed to

20   state any due process claims.
21         IV.      CONCLUSION

22               We have screened plaintiff’s complaint and finds that plaintiff has stated retaliation claims

23   against defendants Lucas and Hernandez. We recommend that plaintiff’s remaining claims and

24   the remaining defendants be dismissed without prejudice and that plaintiff be granted leave to

25   amend the complaint.

26               Should plaintiff choose to amend the complaint, the amended complaint should be brief,
27

28   3
         The court notes that plaintiff has not named “Lt. Sotelo” as a defendant.
                                                          8
 1   Fed. R. Civ. P. 8(a), but must state what each named defendant did that led to the deprivation of

 2   plaintiff’s constitutional or other federal rights. See Iqbal, 556 U.S. at 678; Jones v. Williams,

 3   297 F.3d 930, 934 (9th Cir. 2002). Plaintiff must set forth “sufficient factual matter . . . to ‘state a

 4   claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S.

 5   at 570). There is no respondeat superior liability, and each defendant is only liable for his or her

 6   own misconduct. See id. at 677. Plaintiff must allege that each defendant personally participated

 7   in the deprivation of his rights. Jones, 297 F.3d at 934 (emphasis added). Plaintiff should note

 8   that a short, concise statement of the allegations in chronological order will assist the court in

 9   identifying his claims. Plaintiff should name each defendant and explain what happened,

10   describing personal acts by the individual defendant that resulted in the violation of plaintiff’s

11   rights. Plaintiff should also describe any harm he suffered from the violation of his rights.

12   Plaintiff should not fundamentally alter his complaint or add unrelated issues. See Fed. R. Civ. P.

13   18; George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (“Unrelated claims against different

14   defendants belong in different suits . . . .”).

15            Any amended complaint will supersede the original complaint, Lacey v. Maricopa

16   County, 693 F. 3d 896, 907 n.1 (9th Cir. 2012) (en banc), and it must be complete on its face

17   without reference to the prior, superseded pleading, see E.D. Cal. Local Rule 220. Once an

18   amended complaint is filed, the original complaint no longer serves any function in the case.

19   Therefore, in an amended complaint, as in an original complaint, each claim and the involvement

20   of each defendant must be sufficiently alleged. The amended complaint should be titled “First
21   Amended Complaint,” refer to the appropriate case number, and be an original signed under

22   penalty of perjury.

23       V.      RECOMMENDATIONS

24            Under 28 U.S.C. § 636(c)(1), all parties named in a civil action must consent to a

25   magistrate judge’s jurisdiction before that jurisdiction vests for “dispositive decisions.” Williams

26   v. King, 875 F.3d 500, 504 (9th Cir. 2017). No defendant has appeared or consented to a
27   magistrate judge’s jurisdiction, so any dismissal of a claim requires an order from a district judge.

28   Id. Thus, the undersigned submits the following findings and recommendations to a United
                                                         9
 1   States District Judge under 28 U.S.C. § 636(b)(l):

 2            1. Plaintiff states retaliation claims against defendants Lucas and Hernandez.

 3            2. Plaintiff’s remaining claims and defendants should be dismissed without prejudice,

 4               and plaintiff should be granted leave to amend the complaint.

 5            3. If plaintiff files an amended complaint, defendants Lucas and Hernandez should not be

 6               required to respond until the court screens the amended complaint.

 7            Within fourteen days of service of these findings and recommendations, plaintiff may file

 8   written objections with the court. If plaintiff files such objections, he should do so in a document

 9   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is

10   advised that failure to file objections within the specified time may result in the waiver of rights

11   on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v.

12   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
     IT IS SO ORDERED.
13

14
     Dated:      May 21, 2019
15                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19   No. 203
20
21

22

23

24

25

26
27

28
                                                        10
